     Case 2:18-cv-00671-KJM-CKD Document 103 Filed 08/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   SENARBLE CAMPBELL,                                  Case No. 2:18-cv-00671 KJM-CKD (PC)

12                                         Plaintiff, [PROPOSED] ORDER

13                 v.

14
     JOSHUA J. TANTON, et al.,
15
                                       Defendants.
16

17

18        On August 18, 2021, the parties, by and through their counsel, stipulated to a ten-day
19   extension of time to file motions for summary judgment addressing the exhaustion of
20   administrative remedies. Good cause having been shown, the extension of time is granted. The
21   parties have until August 30, 2021 to file motions for summary judgment regarding exhaustion.
22        IT IS SO ORDERED.
23   Dated: August 25, 2021
                                                     _____________________________________
24
                                                     CAROLYN K. DELANEY
25                                                   UNITED STATES MAGISTRATE JUDGE

26

27

28
                                                     1
                                                             [Proposed] Order (2:18-cv-00671 KJM-CKD (PC))
